FILED
                           NOT FOR PUBLICATION                                 JUN 29 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEVEN MCARDLE,                                  No. 09-17218

              Plaintiff - Appellee,              D.C. No. 4:09-cv-01117-CW

  v.
                                                 MEMORANDUM*
AT&T MOBILITY, LLC; NEW
CINGULAR WIRELESS PCS, LLC;
NEW CINGULAR WIRELESS
SERVICES, INC.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Claudia A. Wilken, District Judge, Presiding

                             Submitted June 15, 2012**
                              San Francisco, California

Before: HUG, RAWLINSON, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      AT&T Mobility, LLC (AT&T) appeals the district court’s order denying its

motion to compel arbitration.

      When the district court denied the motion to compel arbitration, it did not

have the benefit of the decisions by the United States Supreme Court in AT&T

Mobility LLC v. Concepcion, 131 S. Ct. 1740 (2011) and by this court in Coneff v.

AT&T Corp., 673 F.3d 1155 (9th Cir. 2012). The district court ruled that the

arbitration clause in the agreement between McArdle and AT&T was

unenforceable due to the absence of class action relief. This ruling is not

consistent with the holdings of Concepcion and Coneff. See Concepcion, 131 S.

Ct. at 1751-52; Coneff, 673 F.3d at 1161.

      In Coneff, we remanded the issue of procedural unconscionability to the

district court, reasoning that “generally applicable contract defenses” survive under

§ 2 of the Federal Arbitration Act (FAA). Coneff, 673 F.3d at 1161 (quoting

Concepcion, 131 S. Ct. at 1746). As in Coneff, the district court in this case did not

address procedural unconscionability, although the issue was raised by McArdle.

Therefore, we remand to the district court for initial consideration of the issue of

procedural unconscionability. See id.

      REVERSED and REMANDED.




                                          2